IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED

WATERS MARK DEVELOPMENT
ENTERPRISES, LC,

             Appellant,

 v.                                                    Case No. 5D16-1302

BREVARD COUNTY, FLORIDA,

             Appellee.

________________________________/

Opinion filed October 20, 2017

Appeal from the Circuit Court
for Brevard County,
George B. Turner, Judge.

John H. Pelzer, Glenn N. Smith, and
Elizabeth Adler, of Greenspoon Marder,
P.A., Fort Lauderdale, for Appellant.

Dale A. Scott and Michael J. Roper, of Bell
& Roper, P.A., Orlando, for Appellee.


PER CURIAM.

      We conclude that the applicable statute of limitations did not commence to run until

Appellee denied Appellant’s application for site plan approval on October 31, 2012. See

M & H Profit, Inc. v. City of Panama City, 28 So. 3d 71 (Fla. 1st DCA 2009). We

distinguish Citrus County v. Halls River Development, Inc., 8 So. 3d 413 (Fla. 5th DCA
2009). In that case, the challenged government act involved the reclassification of the

land use category on a particular piece of property.

      Accordingly, we reverse and remand this cause for further proceedings. In doing

so, we express no view on the merits of the claim.

      REVERSED AND REMANDED.


TORPY, EDWARDS and EISNAUGLE, JJ., concur.




                                            2